UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6952


ISIAH JAMEL BARBER,

                Petitioner – Appellant,

          v.

ERIC D. WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:15-cv-00140-GBL-TCB)


Submitted:   December 17, 2015            Decided:   January 8, 2016


Before SHEDD and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Isiah Jamel Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Isiah    Jamel   Barber,   a   federal    prisoner,     appeals   the

district court’s order dismissing his 28 U.S.C. § 2241 (2012)

petition without prejudice.         We have reviewed the record and

find no reversible error.       Accordingly, although we grant leave

to proceed in forma pauperis, we affirm for the reasons stated

by the district court.     Barber v. Wilson, No. 1:15-cv-00140-GBL-

TCB (E.D. Va. Apr. 15, 2015).           We deny Barber’s motion for a

certificate   of   appealability    and   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                    2